Citation Nr: 0734727	
Decision Date: 11/02/07    Archive Date: 11/19/07

DOCKET NO.  99-17 956	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for diabetes mellitus with 
complications. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Crohe, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
March 1961 to March 1963.  This case is before the Board of 
Veterans' Appeals (Board) on appeal from an August 1998 
rating decision by the Los Angeles Regional Office (RO) of 
the Department of Veterans Affairs (VA) that denied service 
connection for diabetes mellitus.  In December 1999, the 
veteran testified before a hearing officer at the RO; a 
transcript of the hearing is of record.  In December 2000, 
the Board remanded to claim due to a change in the law during 
the pendency of the appeal and to provide the veteran with 
proper notice of the Veterans Claims Assistance Act.  In 
April 2003, the Board undertook additional development of the 
evidence under authority then in effect.  In November 2003, 
the case was remanded for additional development.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

At the outset the Board recognizes that this case has been 
previously remanded for evidentiary development.  The Board 
regrets any further delay for development; however, the 
current record is inadequate to address the matter at hand.  

It appears that pertinent medical records remain outstanding.  
During his December 1999 RO hearing, the veteran indicated 
that within three years of service, a physical from Darnell 
Douglas (or Douglas Aircraft) reported high blood sugar 
levels.  He also was treated by a private physician (prior to 
going to VA for treatment) for four years who prescribed him 
pills to help control his blood sugar levels.  He stopped 
seeing the private physician after he was told that he no 
longer required the prescribed medication.  He did not 
receive further treatment for his blood sugar levels until he 
went to VA (around 1988) where he was ultimately diagnosed 
with diabetes mellitus and placed on insulin.  Treatment 
records prior 1988 have not been associated to the claims 
file. As such prior records would indicate that the veteran 
was, at least, experiencing symptoms of diabetes prior to 
being diagnosed by VA, they may have some bearing on the 
veteran's claim and should be secured, if available.  Also, 
the last dated treatment records associated with the claims 
file are from 2002, as more recent treatment records may 
clarify whether the veteran has type I or type II diabetes 
mellitus, they should also be secured.  

Under 38 U.S.C.A. § 5103A, VA's duty to assist includes 
providing the claimant a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on a claim.  A medical 
examination or medical opinion is deemed necessary if, in 
part, the record does not include sufficient competent 
medical evidence to decide a claim.  In this case, such an 
examination is necessary.  Service medical records included a 
March 1960 entrance examination that reported albuminuria and 
noted that complete urinalysis on 3 consecutive days on 
morning specimens were negative for protein and microscopic.  
On March 1961 Report of Medical History, the veteran 
indicated "yes" when asked if there was sugar and albumin 
in the urine.  It appeared that he was tested and the albumin 
was not considered disabling.  During his December 1999 RO 
hearing, he reported having diabetes related symptoms in 
service such as headaches, dry mouth, and repeated urination.  
He also indicated that he experienced the same symptoms post 
service.  Post service medical records from Long Beach VA 
Medical Center contained conflicting evidence as to the 
nature and etiology of the veteran's diabetes mellitus.  Some 
records indicated that the veteran had type I diabetes, while 
others indicated that he had type II diabetes.  Also, some 
records indicated that the diabetes mellitus was secondary to 
pancreatitis in which both were diagnosed in 1988 and other 
records indicated that the veteran's history of diabetes 
dated back to his teens.  

Here, the medical evidence of record, as well as the 
veteran's contentions are insufficient to address all the 
medical questions raised by the issue on appeal.  Among these 
is a question of whether the appellant had diabetes mellitus 
(type I or II) prior to his active service, and if so, 
whether such condition was aggravated or increased beyond 
normal progression during or due to the appellant's active 
service. And, if it did not pre-exist service, then whether 
it is as least as likely as not related his service.  
Therefore, a VA examination is indicated.

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be asked to 
identify all VA and non-VA treatment 
providers who have treated him for 
diabetes mellitus and any related symptoms 
before, during, and since his active 
service.  The RO/AMC should obtain 
complete records (those not already 
secured) of such treatment from all 
sources identified, specifically including 
records from Darnell Douglas.  The veteran 
should also be asked to provide the name 
of the physician who prescribed medication 
that controlled his blood sugar levels 
prior to his VA treatment, and such 
records should be secured, if possible.  

2.  The RO/AMC should schedule the veteran 
for a VA examination with an appropriate 
physician, to determine the nature and 
etiology of any current diabetes mellitus. 
The examiner should review the claims file 
and note that review in the report.  The 
examiner should express an opinion as to 
the following:

(a)  Does the veteran have type I or type 
II diabetes mellitus?

(b)  Did the veteran have diabetes 
mellitus, prior to active service?

(c)  If so, was the condition aggravated 
or increased beyond normal progression 
during or due to the appellant's active 
service?

(d)  If the diabetes mellitus did not 
exist prior to service, is it as least as 
likely as not related to the veteran's 
active service?  

(e).  If it is found that the diabetes 
mellitus was caused or aggravated by the 
veteran's service, then the examiner 
should indicate what other disorders are 
symptomatic manifestations of, or 
secondary to the veteran's diabetes 
mellitus.  The rationale for any opinion 
expressed should be provided.  A report of 
the examination should be associated with 
the appellant's VA claims folder.

3.  The RO/AMC should then readjudicate 
the claim.  If the claim remains denied, 
an appropriate supplemental SOC should be 
issued, and the appellant and his 
representative should have the opportunity 
to respond.  The case should then be 
returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2006).




_________________________________________________
V. L.  JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



